Title: To Thomas Jefferson from John O’Neill, 30 November 1805
From: O’Neill, John
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Washington 31st. 30 November 1805
                  
                  It is now one month since I addressed your Excellency my last. Since that period I have been almost continually travelling through this State in pursuit of employment as a Schoolmaster. Having no Other means of earning bread to eat and notwithstanding this Could be sufficient encouragement obtained almost any where within the Circumference of two or three miles in this State. Still the people will not give themselves any trouble in order to encourage men in the capacity of Teaching where the 
                      
                     them altho’ their Children exhibit evident signs of having no education Comparatively. It should be a hard cup for men who possess talents sufficient to at least command them an humble support to be Compelled to fly to the Hoe, in a Country like this where men possessing Any tolerable literary knowledge are so much wanted. But if your Excellency does not take my situation into consideration I do not know what shall be compelled to at least am persuaded shall have to encounter great distress in addition to what I have already braved And why it should be so will no doubt appear to you at first strange, but so it is that am reduced to one Single Dollar, illClothed and without having the smallest probability of meeting with any kind of employment which would pomise me a support and Kind of Shield against the inclemmency of the winter. Such thus is my present situation and how to proceed I know not after having trouble 
                      or two or three  
                     hundred miles backwards and forwards in this State in the view to get bread. and after all [chosen] been compelled to return again to this City, in hopes to see some Gentlemen who are known to and who are Members of Congress and are to be here in a few days. Should a continuance of this blockading treatment be held out against me if I have to return again into the Country I know not what shall be necessitated to do, it appeared to me in my long travel in the Country that the people were inimically disposed towards me Altho’ making but one in the great Collection. I trust that it will not be a miss to submit to your Excellencis perusal a few Misellaneous Ideas which this humbarding treatment brings to my recollection & which took place a few years since to my own Certain knowledge in that unhappy and convulsed Island from which I had either the happiness or misfortune to come from, Ireland, The minds of some Classes of mankind either from the badness of their hearts or from the Corrupted Nature of their Religions and acquired education as having had the misfortune to raised or rather bred under the influence of Tyrannical and bad Goverments are inimical to the prosperity and tranquillity of their fellow Creaturs. And whether this treatment or mode of thinking of each Other can be commendable in the sight of either God or those who would think themselves good men to you shall leave it to be determined.
                  That the people of Ireland were all most all cemented together in one fraternity or union is well understood by all the people of evry Civilised Nation on the Globe and that their principal aim is to effect if possible their Independence is well known to all which Supercedes the necessity of mentioning any thing further upon this head. Five years had partly elapsed in tranquillity, promising the most sanguine expectations to that Still to be respected body of united Brethren; before the Brittish Goverment were in any respect apprised of the designs and proceedings of the People of Ireland. But as the downfal of the most respectable Republics which have appeared in the World was Occasioned by dellinquency and disaffection on the part of those who might a little before have been considered its brightests luminary’s. So it was with respect to the Irish union those who had been very instrumental in its first Organization proved themselves to be equally if not more so in its subversion, and as the very Salvation of the Brittish Govement depends upon keeping those Nations which are in any respect tributary to that Goverment and which have at any time exhibited a turbulent disposition towards the Goverment in due subjection. So when the confirmation of this confideracy had reached the ears of the Lords Spiritual & Temporal had occasioned such a consternation or rather Panick among all those on the Goverment side of the question as to have them at their wits end. How to proceed at so critical a period they appeared totally at a loss, to pour our foreign troops from England altho highly necessary in order to deter the united party from Sallying out as they had designed to have done. They feared would have been attended with bad consequences on the part of the Goverment as being calculated to mature apprehensions on the part of the United men of their proceedings being discouverd by the Goverment of England and thereby it would urge the insurjents as they called them, to make quicker efforts than if their were but an inconsiderable number of troops in the Nation These are a few of the Ideas which Occupied the minds of the People of Old England and which puzzled the wisest of their Cabinet Council for some considerable length of time And not withstanding the despotic treatment of that Nation to all the world she was near having been humbled by one of her own Nations almost in sight of England. The Goverment however found it necessary to suspend their Hostile intentions to subdue the People of Ireland at least for a time until they should devise such plans as would be likely to promise them success in frustating the hellish designs of the Irish Rebbles, as the Goverment party had thought and called the proceedings of those honourable Characters whose views were to establish upon the ruins of one of the most Despotic Goverments in the World One of thier own forming which would be calculated to give birth to liberty and equal laws and to secure to every man his right and immunities. And surely a Constitution formed or made upon such bases could not fail to be calculated to advantage a people fond of securing their freedom a people whose rights and privileges have been from times immemorial usurped in the most relentless manner by an arbitrary and unfeeling Goverment. It would have been a fortunate circumstance for Numbers of those trampled and much Condemned people of that Nation if they could have effected their independence But the Divil or some similar Demon is ever upon the Wing in the midst of the various Circles of human society roaring like unto a Lion when seeking prey; and unfortunately at the period we Stood most be in need of Divine assistance. And when we thought ourselves most in favour with Omnipotent power we were the most deceived in our expectations; for all at once  the bad Demon with all his infernal Cruel and enf[eiter]ating temptations were put in force by him in order to gain to him Disciples which I am sorry for the honour of human Nature to say that believe they people of Ireland never were known to be so much lo[ssest] to every sense of goodness as they were upon their deputy the united cause. But this degeneracy can easily be accounted for the Lords Spiritual of England & Ireland in p[rese]tary time being the only Bulwark of that Govrment which is sufficiently proved in the case of the united Irish-business. Self preservation has ever been considerd the first law of Nature & as we all know the extravegant livings which those Characters have from the Crown & how much the greater part of Mankind are disposed to Stifle conscience and Swallow the better draught without feeling the smallest degree of remorse. Provided a process of this kind whither it be right or wrong either in the sight of God or Man, Should promise a Continuance of ease and affluence to those who will not ruen any thing but the good things of this life with an extravagant thirst for Power and that Power to be exercised to enslave their fellow Creatures. However at that alarming Crisis of Brittish affairs in Ireland it was found [necessy] both for the Lord Spiritual and Temporal to descend from their Sofas and to Puzzle their brains a little in order to devise or in other words to compose something which would be instrumental in alienating the People of Ireland to their Govrment again It however happened that the efforts of the Lords Spiritual were most successful for they had composed writings so well calculated to influence the minds of the People against each other which had been communicated from the higher order of the Clergy to the lower 
                      
                     them read to thier Parishioners or rather by them first having transcribed and ordring the language in such way as to be completely calculated to forward this highly commendable design of theirs to subvert the abominable efforts of a people whose [least] inclination should they succeed would be to destroy thier religious ascendency in that Island which is so much concentrated in the support of their excisting Goverment as they termd it This was the kind of riligious admonition those holy fathers had thought proper to impart or rather instill into the minds of the rich people in the view to destroy their friendly affections for each other. And that by this mode of proceeding this very holy order had thought and were in a measure pursuaded that they should accomplish their views in totally subverting the Rebble party as they in their goodness had called the friends of freedom They farther urged that it would be a marvellously great error in them if the did not do every thing in their power to exhibit to the people their mistaken Ideas. and that by pursuing any line of conduct which would be entended to obstruct or distroy the mild Govment under which they had the happiness to live in have guiltily guarded both in their Property and Religious freedom, Would only be entailing a greivance upon themselves as well as upon their latest posterity. Such sympathetec language Could not fail to have great weight with a superstitious and [Orec]lutory people. Who considered this Moral reasoning if it may be called so. as just out of the Mouth of the Orecale of God, because it was spoken by thier Much revered Ministry. For the Clergy by their teaching have impressed the minds of numbers of those Creatures with a kind of Religious awe of them, consequently the Clergy are a very ready vehicle through which the combined designs of both the Lords Spiritual and Temporal, can be communicated and always to good advantage if found necessary by the Goverment A Series of this kind of conduct had been pursued before it was found necessary to send in among the Irish a formidable Military force to totally Subjugate the insirgents, which had afterwards arrived but not untill the above enumerated line of conduct had the desired effect first This hostile banditti of English Soldiers Carried evry thing before them for on thier arrival the greater part of the whole Nation had been pronounced to be under Military law which was in every sense of the word the case And all those bewildered wretches to their own Interest who had desserted the cause of freedom upon seeing a few foreign Hencibles were scared almost to death and this having been found to be their true Situation all those Gentlemen whether Clergy or Laity, who possessed property or filled Offices of either trust or profit under the Crown had put their heads together in Order to render their mite towards the Interest of the Goverment And the very plans which they had fill upon were to get Commissions for themselves, to raise so many thousands Yeomanry in the Kingdom in order the better to guard the internal parts of the same and those who principally composed those Corps were those who a little before were in union with they united Irishmen. And who upon hearing that thire were Commissions granted to some of the Gentlemen in thier Neighbourhood to raise so many Companies of Yeomanry & that all those, the Roman Catholics excepted, who Should come forward and take the Oath of alligeance to the Govrment again Should be admitted as members of this Corps or rather Companys. They immediately joined those Regimental corps and as soon as they had got red Coats upon thire backs with a Musket, Bayonet and Cartridge Box with a few load of Powder & thier was no limits to their audacity.
                  Particularly if they had when accoutered not any of those who they knew were inflexible in thire attachments to independence so that by the Combined vigilance both of the Regulars & Yeomenry with an almost im[bued] of Cruel perscuson by them of the residue of the miserable united men. They were Necessitated to give up all hopes of effecting thier independence and to abandon themselves to the merceless fury of a wanton Soldiery; if this indescribable persecusion had here ceased it would not have been so bad, But in addition to their miseries, thier feelings were every day distressed particularly the Credulous and unsuspecting Roman Catholics, by seeing their Neighbours who were a little before in unity and friendship with them Hoisting their Orange Flagg with the Image of King William mounted upon a Blancho Cavallo, with language appropriate to the the Image, that is—That he was a Protestant true and all his entent was the Catholic Subdue, but it is well known what his real intentions were, he found at the period when he invaded England that the People were ripe for a revolt and in order to give his proceedings a kind of Colouring, and the better to effect his views to usurp the throne of England he made use of this kind of language I now come to the part which gives me the greatest pain to relate that is. So far as it distressed myself and the very few wretched relatives I have in Ireland if Still in the Number of the living. The Cruel treatment which they received from the Scotch-Irish and a few Scotch fencible rigements for being Papists and Rebbles to the Govment is almost unparallelled in the annals of any Country. When Sleeping in thier bids in the silent hours of the night those mercilous miscreants would approach unknown to them and set fire to their Miserable hovels in the view to consume themselves and their innocent and unsuspecting Childrin. As I now ixest in the presence of God I have been involved with them myself where the house was all in one continuedos blaze over their heads and that at the late hour of twelve or one OClock in the night. but what could be expected of a people who in the course of one single month, would dessert a cause which they had by the most solemn ties of an Oath bound themselves to defend. Such then was the lengths which depravaty had extended in the hearts of the ignorant & superstitious Irish. Although I do relate to your Excellency those unfortunate Circumstances, God forbid that I shoud retain a revengeful wish to retaliate the same should it ever be in my Power to do so. My view in having enumerated the above is to lead you in a knowledge of the the saurces from which I am pursuaded derive great disadvantage as a dependent upon the Capriceous whims of a Public. And I very much fear that from the great influx of Strangers from Ireland recently and who are still altho, in this County labouring under thier venomous and unmanly prejudices that their example and communications will be highly injurious to the tranquillity of these United States for as the father or friend does so doeth the Child if present and as evil communications have ever been found to be calculated to corrupt glad manners Witness the extraordinary exertions of the Scotch Irish party at the last Election for Governor in Pennsylvania the almost all of them voted for Snyder because the thought him to be of Political principles like that of their old friend William the third. And the reasons they assigned against McKean were because they had thought him to much of Roman Candle Stick in principles. Such conduct as this if pursued to any length would be calculated to involve this Country altho: am of the most favoured on the Globe in anarchy and confusion which God forbid that it ever should be the case. But I have some reason to believe from the unfortunate predilection which thousands of the Natives of this Country have for the Brittish and their Govement and their prejudices against your Excellencies last and present administration that if they could foment any thing which would be calculated to alienate the principel Characters of this Country from the Interest of their Country that it would be very acceptable to members.
                  And it is to be regretted that they should be so blind to their own happiness as to be be led by the nose by those who are truly designing and would wish to invest in the Executive which would be pleasing to them, with so much Power that in a word he should be more justly considered an Emperor than a President. Some observations which had been made to me some considerable number of months Since by One of the Clergy of the holy Order of the Presbyterian religion, a Scotchman by birth, whilst living with him as a Schoolmaster. The nature of his Observations resembled in complexion his ardent desire to see the laws of King William or King George established in thise united States. his finding that those observations did not go down with me as he Could have wished. He in a very peremptory Strain intimated that the period was not far distant when he Should have sufficient satisfaction of me, by hearing of me being very much distress for money and without the possibility of meeting with employment—The force of his observations I did not understand at the time, but from the particular enqueries which the people had made of me where I had come from last and when informed by me, they always gave me evasive answers which being as much as they did not want to employ me. So that I am pursuaded they have been communicating some thing prejudicial to my interest. to the public and why they should God only knows for am confident that have never deserved Such treatment from any people. I have farther to inform Your Excellency that their is a Mercantile Nebob in Baltimore who aught not to see me destitude were I i the greatest Blackguards in America not for any gratitude to me but for that which he most is assuredly indebted to my relatives. but he is like many others he wanted to enslave me because I would not be of the same Religious Creed that he professes but in a word he has too much of the Blancho Cavallo in him and my Countrymen of all others should be the last by whom I should expect to be befriended Therefore I have made out this Statement for your Excellencies perusal which hope sincerely that you will have the goodness to take my situation into Your consederation that thereby you may see how disagreeable my situation is at this moment. Your Excellency has Plantations which you no doubt must necessarily employ at seasons men to superintend I conjure you therefore to offer me an Asylum upon one of them which may guard me against the frowns of the public, and beleive me that it shall be my constant endeavour to make my self as useful as can upon the same should you be so good as to employ me Although I have not been accustomed to manual labour still would do my best in order to earn my bread in honistty rather than be unemployed which should you be friendly disposed towards me in offering me any kind of Asylum would hope you should have a much better opinion of me than you can now have as being a Stranger to me. The only friends which I have at any time met with were Strangers for have no Idea of asking favours of my Countrymen above all others I have found it so difficult to meet with a plan when I should be at quiet to commit thise few observations to paper that am conscious your better judgement will be able to discern several Orthographical, and other errors in your Perusal of these lines. Whether you do any thing for me or not may I have the satisfaction to hear of your Excellencys good health for a long series of years. with I trust a watchful Eye towards the best of Goverments could we only unanimously appreciate it. I am Sir,
                  Your Excellencies Mo Obt Sevt.
                  
                     Jno: O’Neill 
                     
                  
                  
                     NB. I shall do myself the pleasure of calling at your house on next monday forenoon in order to hear what your Excellency can do for me and the mode by which shall apprise you shall be by a note. and for any presumptive liberties which have here taken hope your Excellency will be pleased to excuse it considering my situation.
                  
                  
                     J ON:
                  
               